 



Exhibit 10.2
PLEASE SIGN & RETURN
EAGLE MATERIALS INC.
INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
          This restricted stock unit agreement (the “Restricted Stock Unit
Agreement” or “Agreement”) entered into between Eagle Materials Inc., a Delaware
corporation (the “Company”), and                                          (the
“Grantee”), an employee of the Company or its Affiliates, with respect to a
right (the “Award”) of                      restricted stock units (“Restricted
Stock Units”) representing shares of Class B Common Stock (as defined in the
Eagle Materials Inc. Incentive Plan, as amended and restated as of July 27, 2004
(the “Plan”)) granted to the Grantee under the Plan on June 9, 2005 (the “Award
Date”), such number of units subject to adjustment as provided in the Plan, and
further subject to the following terms and conditions:
          1. Relationship to Plan.
          This Award is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Company’s Compensation Committee (“Committee”) and are in
effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. For the purposes of this
Restricted Stock Unit Agreement:
          (a) “Capitalization” means stockholders’ equity (as such term is
reported by the Company in its annual report to stockholders for the fiscal year
ended March 31, 2006) plus Net Debt.
          (b) “Net Debt-to-Capitalization Ratio” means the ratio of: (i) Net
Debt; over (ii) Capitalization, as adjusted by the Committee in its reasonable
discretion to take into account events and circumstances not contemplated at the
time of this Award.
          (c) “EBIT” for any fiscal year means the Company’s earnings before
interest and taxes as reported by the Company in its annual report to
stockholders for such fiscal year, as adjusted by the Committee in its
reasonable discretion to take into account events and circumstances not
contemplated at the time of this Award.
          (d) “Net Debt” means notes payable, plus long term debt, minus cash
and cash equivalents (as such terms are reported by the Company in its annual
report to stockholders for the fiscal year ended March 31, 2006).
          (e) “Vesting Date” means for EBIT RSUs March 31 of any given fiscal
year in which EBIT RSUs (as defined below) vest, if any, in accordance with
Section 2(a) and, for Operational Excellence RSUs (as defined below) and Balance
Sheet Improvement RSUs (as defined below), March 31, 2006.

1



--------------------------------------------------------------------------------



 



          (f) “Vesting Period” means the period commencing on the Award Date and
ending on March 31, 2008 for the portion of the Award subject to Section 2(a)
and March 31, 2006 for the portions of the Award subject to Sections 2(b) and
2(c).
          2. Vesting and Payment.
          (a) EBIT Vesting Schedule.                      Restricted Stock Units
of the Award (the “EBIT RSUs”) shall vest based on the trailing three year
average EBIT for the three consecutive fiscal years ending with the applicable
fiscal year in accordance with the following schedule:

                              3 Year Average EBIT Targets     at FYE (in
Millions) Vesting             Percentage   March 31, 2006   March 31, 2007  
March 31, 2008
0%
  less than $150.0   less than $180.0   less than $210.0
50%
  $ 150.0     $ 180.0     $ 210.0  
60%
  $ 153.0     $ 183.0     $ 213.0  
70%
  $ 156.0     $ 186.0     $ 216.0  
75%
  $ 160.0     $ 190.0     $ 220.0  
80%
  $ 163.0     $ 193.0     $ 223.0  
90%
  $ 166.0     $ 196.0     $ 226.0  
100%
  $ 170.0     $ 200.0     $ 230.0  

          The exact vesting percentage attained from the vesting schedule above
shall be calculated based on straight-line interpolation between the percentages
shown in the vesting schedule above with fractional percentages rounded to the
nearest tenth of one percent; provided, however, in no event shall the EBIT RSUs
vest below fifty percent.
          If the three year average EBIT for any fiscal year subsequent to the
initial fiscal year within the Vesting Period results in a vesting percentage,
the applicable percentage of EBIT RSUs which shall vest on the applicable
Vesting Date shall equal (i) the vesting percentage derived from the vesting
schedule above for the given fiscal year end less (ii) the vesting percentage
previously attained in prior fiscal year(s), if any. At the end of the Vesting
Period, if any EBIT RSUs remain unvested, such EBIT RSUs shall be forfeited.
          The Grantee must be in continuous employment with the Company or any
of its Affiliates or serve as a Director from the Award Date through the Vesting
Date in order for the EBIT RSUs to vest as provided in this Section 2(a).
          (b) Operational Excellence Vesting Schedule. ___ Restricted Stock
Units of the Award (the “Operational Excellence RSUs”) shall vest on the Vesting
Date based on the number of points achieved at the end of Fiscal Year 2006 based
on the Fiscal Year 2006 Operational Excellence Goals (as described in Exhibit B
to this Agreement) in accordance with the following schedule:

2



--------------------------------------------------------------------------------



 



          Points   Percentage of Operational Achieved   Excellence RSUs Vested
100
    100 %
94
    90 %
88
    80 %
82
    70 %
76
    60 %
70
    50 %
64
    40 %
58
    30 %
52
    20 %
46
    10 %
40
    0 %

          The determination of the number of points achieved shall be made and
approved by the Committee. The Committee shall have the sole authority to
determine the number of points achieved for purposes of this schedule, and its
determination shall be final, conclusive and binding on all parties. The exact
vesting percentage attained from the schedule shall be calculated based on
straight-line interpolation between the percentages shown in the schedule with
fractional percentages rounded to the nearest tenth of one percent. At the end
of the Vesting Period, if any Operational Excellence RSUs remain unvested, such
Operational Excellence RSUs shall be forfeited.
          The Grantee must be in continuous employment with the Company or any
of its Affiliates or serve as a Director from the Award Date through the Vesting
Date in order for the Operational Excellence RSUs to vest as provided in this
Section 2(b).
          (c) Balance Sheet Improvement Vesting. ___ Restricted Stock Units (the
“Balance Sheet Improvement RSUs”) shall fully vest on March 31, 2006 if the
Company achieves a Net Debt-to-Capitalization Ratio between 0.2 and 0.45 as of
March 31, 2006. At the end of the Vesting Period, if any Balance Sheet
Improvement RSUs remain unvested, such Balance Sheet Improvement RSUs shall be
forfeited.
          The Grantee must be in continuous employment with the Company or any
of its Affiliates or serve as a Director from the Award Date through the Vesting
Date in order for the Balance Sheet Improvement RSUs to vest as provided this
Section 2(c).
          (d) Payment. One-third of the Restricted Stock Units that vest in
accordance with the provisions of Section 2(a), 2(b) or 2(c) shall become
payable as soon as administratively practicable following the applicable Vesting
Date. The remaining two-thirds shall become payable one-third on the first
anniversary of such Vesting Date and one-third on the second anniversary of such
Vesting Date.
          The Grantee must be in continuous employment with the Company or any
of its Affiliates or serve as a Director from the Award Date through the date
the portion of the Award would otherwise become payable in order for the portion
of the Award to become payable with

3



--------------------------------------------------------------------------------



 



respect to additional Restricted Stock Units, otherwise such portion of the
Award shall be forfeited.
          (e) Calculations. Calculations of EBIT, the points achieved under the
Operational Excellence Goals and the Balance Sheet Improvement criteria shall be
made and approved by the Committee. The Committee shall have the sole authority
to approve the calculations for purposes of the vesting schedules, and its
approval of such calculations shall be final, conclusive, and binding on all
parties.
          (f) Change in Control. This Award shall become fully vested and
payable without regard to the limitations set forth in subparagraph (a), (b),
(c) or (d) above, provided that the Grantee has been in continuous employment
with the Company or any of its Affiliates or served as a Director since the
Award Date, upon the occurrence of a Change in Control (as defined in Exhibit A
to this Agreement), and fully payable (without regard to the limitations set
forth in subparagraph (d) above or any elections made pursuant to Section 5
below) upon a Change in Control with respect to any Restricted Stock Units which
have not been theretofore forfeited, unless either (i) the Committee determines
that the terms of the transaction giving rise to the Change in Control provide
that the Award is to be replaced within a reasonable time after the Change in
Control with an award of equivalent value of shares of the surviving parent
corporation or (ii) the Award is to be settled in cash in accordance with the
last sentence of this subparagraph (f). Upon a Change in Control, pursuant to
Section 16 of the Plan, the Company may, in its discretion, settle the Award by
a cash payment that the Committee shall determine in its sole discretion is
equal to the fair market value of the Award on the date of such event.
          3. Forfeiture of Award.
          Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s employment terminates, all unvested and vested (but
not yet payable) Restricted Stock Units, and all Dividend Equivalent Amounts (as
defined in Section 4) attributable thereto, as of the termination date shall be
forfeited.
          4. Dividend Equivalent Payments.
          During the period of time between the Award Date and the earlier of
the date the Restricted Stock Units are paid or settled, the Restricted Stock
Units will be evidenced by book entry registration. As of each date that
dividends are paid with respect to Class B Common Stock after the end of the
applicable Vesting Period, the Grantee shall have a number of additional
Restricted Stock Units credited to his or her account with respect to such
dividends. The additional Restricted Stock Units credited with respect to such
dividends shall be equal to: (i) the amount of the dividend paid per share of
Class B Common Stock as of such dividend payment date multiplied by the number
of Restricted Stock Units credited to the Grantee’s account immediately prior to
such dividend payment date; divided by (ii) the Fair Market Value of the Class B
Common Stock on such dividend payment date.
          5. Timing and Form of Payment.
          The Grantee may elect on or before September 30, 2005 to receive the
Award at a time permitted in and pursuant to an election form, subject to such
terms and conditions set forth

4



--------------------------------------------------------------------------------



 



in such form, as prescribed by the Committee (“Election Form”). The Grantee may
timely elect to further defer receipt of the Award in such time and manner, if
any, as prescribed by the Committee in its sole and absolute discretion.
          Notwithstanding anything herein to the contrary including the
Grantee’s election pursuant to the Election Form, the Company reserves the right
to pay the value of the vested Restricted Stock Units, to the extent not yet
paid, to the Grantee in the form of shares of Class B Common Stock or an
equivalent cash payment at any time following vesting of the Award.
          6. Delivery of Shares.
          The Company shall not be obligated to deliver any shares of Class B
Common Stock if counsel to the Company determines that such sale or delivery
would violate any applicable law or any rule or regulations of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Class B Common Stock is listed
or quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Class B Common Stock to
comply with any such law, rule, regulations or agreement.
          7. Notices.
          Notice or other communication to the Company with respect to this
Award must be made in the following manner, using such forms as the Company may
from time to time provide:
          (a) by electronic means as designated by the Committee;
          (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek Blvd, Suite 1100,
Dallas, Texas 75219; or
          (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek Blvd, Suite 1100, Dallas, Texas 75219.
          Notwithstanding the foregoing, in the event that the address of the
Company is changed, any such notice shall instead be made pursuant to the
foregoing provisions at the Company’s current address.
          Any notices provided for in this Restricted Stock Unit Agreement or in
the Plan shall be given in writing or by such electronic means, as permitted by
the Committee, and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.

5



--------------------------------------------------------------------------------



 



          8. Assignment of Award.
          Except as otherwise permitted by the Committee, the Grantee’s rights
under the Plan and this Restricted Stock Unit Agreement are personal; no
assignment or transfer of the Grantee’s rights under and interest in this Award
may be made by the Grantee other than by will, by beneficiary designation, by
the laws of descent and distribution or by a qualified domestic relations order;
and this Award is payable only to the Grantee during his lifetime.
          After the death of the Grantee, payment of the Award shall be
permitted only to the Grantee’s executor or the personal representative of the
Grantee’s estate (or by his assignee, in the event of a permitted assignment)
and only to the extent that the Award was payable on the date of the Grantee’s
death.
          9. Stock Certificates.
          Certificates representing the Class B Common Stock issued pursuant to
the Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award. The Company may place a
“stop transfer” order against shares of the Class B Common Stock issued pursuant
to this Award until all restrictions and conditions set forth in the Plan or
this Agreement and in the legends referred to in this Section 9 have been
complied with.
          10. Withholding.
          No certificates representing shares of Class B Common Stock awarded
hereunder shall be delivered to or in respect of an Grantee unless the amount of
all federal, state and other governmental withholding tax requirements imposed
upon the Company with respect to the issuance of such shares of Class B Common
Stock has been remitted to the Company or unless provisions to pay such
withholding requirements have been made to the satisfaction of the Committee.
The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with this Award by
delivering cash, or, with the Committee’s approval, by electing to have the
Company withhold shares of Class B Common Stock, or by delivering previously
owned shares of Common Stock, having a Fair Market Value equal to the amount
required to be withheld or paid. The Grantee must make the foregoing election on
or before the date that the amount of tax to be withheld is determined.
          11. Shareholder Rights.
          The Grantee shall have no rights of a shareholder with respect to
shares of Class B Common Stock subject to the Award unless and until such time
as the Award has been paid pursuant to Section 5 and shares of Class B Common
Stock have been transferred to the Grantee.
          12. Successors and Assigns.
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal

6



--------------------------------------------------------------------------------



 



representatives, heirs and legatees), except that the Grantee may not assign any
rights or obligations under this Agreement except to the extent and in the
manner expressly permitted herein.
          13. No Employment Guaranteed.
          No provision of this Restricted Stock Unit Agreement shall confer any
right upon the Grantee to continued employment with the Company or any
Affiliate.
          14. Governing Law.
          This Restricted Stock Unit Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.
          15. Amendment.
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

                      EAGLE MATERIALS INC.  
Date:
      By:    
 
           
 
      Name:   Steven R. Rowley
 
      Title:   President and CEO

          The Grantee hereby accepts the foregoing Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         
 
      GRANTEE:
Date:
       
 
       
 
      Grantee’s Address:
 
      Eagle Materials Inc.
 
      3811 Turtle Creek Blvd. #1100
 
      Dallas, TX 75219

7



--------------------------------------------------------------------------------



 



Exhibit A
Change in Control
          For the purpose of this Agreement, a “Change of Control” shall mean
the occurrence of any of the following events:
          (a) The acquisition by any Person of beneficial ownership of
securities of the Company (including any such acquisition of beneficial
ownership deemed to have occurred pursuant to Rule 13d-5 under the Exchange Act)
if, immediately thereafter, such Person is the beneficial owner of (i) 50% or
more of the total number of outstanding shares of any single class of Company
Common Stock or (ii) 40% or more of the total number of outstanding shares of
all classes of Company Common Stock, unless such acquisition is made
(a) directly from the Company in a transaction approved by a majority of the
members of the Incumbent Board or (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company;
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
          (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination

1



--------------------------------------------------------------------------------



 



were members of the Incumbent Board immediately prior to the consummation of
such Business Combination; or
          (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless, immediately following such Major Asset
Disposition, (A) Persons that were beneficial owners of the outstanding shares
of Company Common Stock immediately prior to such Major Asset Disposition
beneficially own, directly or indirectly, more than 50% of the total number of
then outstanding shares of common stock and the combined voting power of the
then outstanding shares of voting stock of the Company (if it continues to
exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.
          For purposes of the foregoing,
     (i) the term “Person” means an individual, entity or group;
     (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;
     (iii) the terms “beneficial owner”, “beneficially ownership” and
“beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;
     (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;
     (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company and the Class B Common Stock, par value $.01 per
share, of the Company (or, if the context requires, shall mean either such
class);
     (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



     (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;
     (viii) the term “Major Asset Disposition” means the sale or other
disposition in one transaction or a series of related transactions of 50% or
more of the assets of the Company and its subsidiaries on a consolidated basis;
and any specified percentage or portion of the assets of the Company shall be
based on fair market value, as determined by a majority of the members of the
Incumbent Board;
     (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and
     (x) the phrase “substantially the same proportions,” when used with
reference to ownership interests in the parent corporation resulting from a
Business Combination or in an Acquiring Entity, means substantially in
proportion to the number of shares of Company Common Stock beneficially owned by
the applicable Persons immediately prior to the Business Combination or Major
Asset Disposition, but is not to be construed in such a manner as to require
that the same ratio or number of shares of such parent corporation or Acquiring
Entity be issued, paid or delivered in exchange for or in respect of the shares
of each class of Company Common Stock.

3



--------------------------------------------------------------------------------



 



Exhibit B
Eagle Materials Inc.
FY 2006 Operational Excellence Goals

Gypsum Companies



1.   (20 pts) Goal related to combined annual average 1/2” Eagleroc (#1 MSF/Net
hour)



2.   (20 pts) Goal related to combined annual average 5/8” Firebloc (#1 MSF/Net
hour)



3.   (15 pts) Goal related to combined annual plant efficiencies



4.   (20 pts) Goal related to the commencement of the Georgetown facility by
fiscal year end.



5.   (10 pts) Goal related to current and potential synthetic sources for gypsum
in North America.



6.   (5 pts) Develop a plan to maximize the payload on all outbound trucks and
rail cars of gypsum wallboard.



7.   (5 pts) Goal related to additional gypsum reserves for the Duke facility.

Cement Companies



8.   (20 pts) Goal related to combined annual average type I/II clinker
production rate.



9.   (15 pts) Goal related to combined annual average kiln utilization (based on
8760 available hours).



10.   (10 pts) Goal related to timely completion of construction of the 80,000
ton dome for the Illinois Cement expansion project within budget.



11.   (20 pts) Goal realted to the Illinois Cement expansion project being on
budget and on timeline.



12.   (10 pts) Continue to develop project echo:



13.   (5 pts) Goal related to additional limestone reserves for Illinois Cement.

Paperboard Company

14. (15 pts) Goal related to net winder tons/calendar day



15.   (15 pts) Goal related to annual 54” gypsum facing paper sales.



16.   (10 pts) Goal related to quality returns and allowances $  per ton.



17.   (5 pts) Goal related to new boiler completion.

Concrete and Aggregates Companies



18.   (10 pts) Goal related to new mining equipment for Western Aggregates.



19.   (10 pts) Goal related to CER proposal to increase production capacity at
Centex Materials Buda quarry.

Safety — All Companies



20.   (20 pts) Goal related to safety.

Total 260 pts
The number of points to be used in Section 2(b) of this Agreement to determine
the vesting percentage shall be the total number of points achieved under this
Exhibit B (as determined by this Committee in accordance with Section 2(b)
hereof) divided by 2.6.

1